  Case 18-02109       Doc 44     Filed 02/15/19 Entered 02/15/19 19:17:39            Desc Main
                                   Document     Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )      Case No.: 18-02109
Mitchell H Kaufman                            )
Nichole M Carroll                             )      Chapter 13
                                              )
                       Debtor(s).             )      Judge LaShonda A. Hunt

                                    NOTICE OF MOTION

TO:    Mitchell H Kaufman and Nichole M Carroll, 814 South California St. Palatine, IL 60067
       via US mail

       Illinois Department of Revenue Bankruptcy Section, PO Box 19035 Springfield, IL
       62794−9035 via US mail

       Illinois Department of Revenue, PO Box 19043 Springfield, IL 62794−9043 via US Mail

       Trustee Marilyn O Marshall, 224 South Michigan Ste. 800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list

       PLEASE TAKE NOTICE that on March 11, 2019 at 9:30 am I shall appear before the
Honorable Judge LaShonda A. Hunt at the Federal Courthouse, 219 S. Dearborn, Courtroom
719, Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a
copy of which is attached hereto.
                                                    By:     /s/ David H. Cutler
                                                            David H. Cutler

                                 CERTIFICATE OF SERVICE
       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on February 15,
2019 before the hour of 8:00 p.m.

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St, Skokie, IL 60076
                                                             Phone: (847) 673-8600
  Case 18-02109        Doc 44    Filed 02/15/19 Entered 02/15/19 19:17:39            Desc Main
                                   Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 18-02109
Mitchell H Kaufman                            )
Nichole M Carroll                             )       Chapter 13
                                              )
                       Debtor(s).             )       Judge LaShonda A. Hunt



               Motion to Extend Time for Debtor to File Claim on behalf of Creditor

        Now comes, Mitchell H Kaufman and Nichole M Carroll (hereinafter referred to as the
“Debtors”), by and through their attorneys, The Law Offices of Cutler & Associates, Ltd., and
moves this Honorable Court for entry of an Order Extending time for Debtors to file claim on
behalf of Creditor, and in support thereof, respectfully represents as follows:
        1.      On January 24, 2018 the Debtors filed a petition for relief under Chapter 13 of the

Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on March 26,

2018.

        3.      The confirmed plan provided for monthly payments of $3,750 for 1 month and

then $4,875 for 59 months with unsecured creditors receiving 100% of their allowed claims.

        4.      The Debtor owes the Illinois Department of Revenue for tax period 2016. The

Debtor has provided his counsel with information regarding the 2016 tax debt. See Exhibit “A”

And per the Illinois Department of Revenue the total up to date amount owed is $4,076.85.

        5.      The last date to file governmental claims in the instant case was July 23, 2018.

        6.      The Debtor mistakenly forgot to include the above-mentioned debt in the original

plan at the time of filing and the deadline to file a governmental proof of claim has passed. If the

debt to Illinois Department of Revenue would be paid through the Chapter 13 repayment plan it

would not harm the other creditors as the general unsecured creditors would still be receiving
  Case 18-02109        Doc 44    Filed 02/15/19 Entered 02/15/19 19:17:39               Desc Main
                                   Document     Page 3 of 3


100% of their allowed claims.

          7.    The Debtors respectfully request that their counsel be granted fourteen (14) days

from the date the order on this motion is entered to file an unsecured priority claim on behalf of

Illinois Department of Revenue for the above-referenced debt.

          8.    The Debtors respectfully request this Honorable Court enter an order allowing the

Illinois Department of Revenue, sixty (60) days to amended the unsecured priority proof of claim

filed by Debtor’s counsel.



          WHEREFORE, Debtors pray that this Honorable Court enter an Order for the following
relief:

          1.           Extending time for Debtor’s counsel to file an unsecured priority claim on
                       behalf of the Illinois Department of Revenue within fourteen (14) days
                       from the date the order on this motion is entered; and
          2.           That the Illinois Department of Revenue is granted sixty (60) days to
                       amend the unsecured priority proof of claim filed by Debtor’s counsel;
                       and
          3.           For any and all other relief this Court deems fair and proper.




Dated: February 15, 2019                             Respectfully Submitted,

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.,
                                                             Counsel for Debtor(s):
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St. Skokie, IL 60076
                                                             Phone: (847) 673-8600
